 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KASEY F. HOFFMANN,                                     No. 2:15-cv-1525 AC P
12                           Plaintiff,
13               v.                                         ORDER
14   KEVIN JONES, et al.,
15                           Defendants.
16

17               Plaintiff is a state prisoner proceeding pro se with this civil rights action pursuant to 42

18   U.S.C. § 1983. There are three matters before the court. First is defendants’ motion to compel

19   (ECF No. 21), which plaintiff opposes (ECF No. 25). Second is plaintiff’s motion to compel

20   (ECF No. 22), which defendant opposes (ECF No. 26). Last is defendants’ motion for summary

21   judgment (ECF Nos. 29-32), to which plaintiff has requested additional time to respond (ECF No.

22   33) and filed a declaration in opposition (ECF No. 34).

23          I.        Plaintiff’s Allegations

24               This case proceeds on plaintiff’s first amended complaint. ECF No. 9. Plaintiff alleges

25   that defendant Jones ignored threats on plaintiff’s life made by other inmates and offered to move

26   him into a cell next to the inmates threatening him. ECF No. 9 at 2-3. It was also common

27   practice at the jail to ignore threats to an inmate’s safety, which led to inmates being assaulted by

28   ////
                                                            1
 1   other inmates. Id. Plaintiff claims that defendant Growdon1 failed to properly train or supervise
 2   his subordinates, resulting in this widespread failure to intervene when inmates were threatened.
 3   Id. at 4. He also asserted a claim for relief against defendant Lassen County Jail based on
 4   Growdon’s position as sheriff and the alleged widespread failure to protect inmates. Id.
 5          II.        Motions to Compel
 6                A.      Standards Governing Discovery
 7                The scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is broad.
 8   Discovery may be obtained as to “any nonprivileged matter that is relevant to any party’s claim or
 9   defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “Information within
10   this scope of discovery need not be admissible in evidence to be discoverable.” Id. The court,
11   however, may limit discovery if it is “unreasonably cumulative or duplicative, or can be obtained
12   from another source that is more convenient, less burdensome, or less expensive;” or if the party
13   who seeks discovery “has had ample opportunity to obtain the information by discovery;” or if
14   “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.
15   26(b)(2)(C). The purpose of discovery is to “make a trial less a game of blind man’s bluff and
16   more a fair contest with the basic issues and facts disclosed to the fullest practicable extent,”
17   United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958) (citing Hickman v. Taylor, 329
18   U.S. 495, 501 (1947)), and “to narrow and clarify the basic issues between the parties,” Hickman,
19   329 U.S. at 501.
20                Under Federal Rule of Civil Procedure 37(a)(3)(B), a motion to compel may be made if “a
21   party fails to answer an interrogatory submitted under Rule 33; or a party fails to produce
22   documents or fails to respond that inspection will be permitted . . . as requested under Rule 34.”
23   The party seeking to compel discovery has the burden of showing that the discovery sought is
24   relevant or that its denial will cause substantial prejudice. Aros v. Fansler, 548 F. App’x 500, 501
25   (9th Cir. 2013) (citing Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)). The opposing party
26   ////
27

28   1
         Identified in the complaint as “Growden.”
                                                          2
 1   is “required to carry a heavy burden of showing why discovery was denied.” Blankenship v.
 2   Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975).
 3            B.     Defendants’ Motion to Compel
 4            Defendants move to compel responses to their interrogatories and requests for production
 5   of documents and verification of those responses. ECF No. 21-1 at 3. They also seek monetary
 6   sanctions. Id. at 3-4. In their reply, defendants request that the court modify the discovery
 7   deadline in order “for Plaintiff to provide verified written discovery responses and for Defendants
 8   to evaluate whether a further motion to compel is warranted or not.” ECF No. 23 at 3. Plaintiff
 9   opposes the motion and argues that his objections are appropriate and the answers he has
10   provided are adequate. ECF No. 25 at 4-15. In addition, plaintiff declares that he does not have
11   any documents to produce. ECF No. 24. He asserts that the motion to compel and for sanctions
12   is frivolous and should be denied in its entirety. ECF No. 25 at 1-2.
13                   i.      Defendants’ Request for Interrogatories
14            Defendants seek to compel responses to their interrogatories on the grounds that plaintiff
15   baselessly objected to all interrogatories, provided “virtually no substantive information,” and
16   failed to verify his responses. ECF No. 21-1 at 3; ECF No. 23 at 2. Plaintiff opposes the motion
17   and argues that he should not be required to respond any further than he already has. ECF No. 25
18   at 4-15. Plaintiff will be required to provide verification of his responses, as required by Federal
19   Rule of Civil Procedure 33(b)(3), and to provide further responses as outlined below.
20            Interrogatory Nos. 1, 4, 7:2 “Please state all facts which support your contention that
21   Defendant [Kevin Jones, Dean F. Growdon, or Lassen County ADF] violated your Eighth
22   Amendment rights.” ECF No. 21-2 at 6-7.
23            Response to Interrogatory No. 1: “Objection. Defendants’ inquiry as to ‘facts’ are
24   overbroad, unintelligible, ambiguous as to time and place, compound as to when, without waving
25   these objection, plaintiff answers: Plaintiff brought to the attention of the Defendants actual kites
26   where plaintiff was threatened.”3 ECF No. 21-2 at 18.
27
     2
         Each interrogatory related to a different defendant.
28   3
         Minor spelling and grammatical errors in plaintiff’s responses have been corrected.
                                                        3
 1          Response to Interrogatory No. 4: “Objection. Defendants’ inquiry as to “facts” are
 2   overbroad, unintelligible, ambiguous as to time and place, compound and cumulative as to which
 3   incident.” Id. at 19.
 4          Response to Interrogatory No. 7: “Objection. Plaintiff cannot answer, or give the
 5   information requested, in that it is vague, ambiguous, and overbroad as to time, place, and which
 6   time. Based on this plaintiff is unable to answer the question.” Id. at 20.
 7          Plaintiff has alleged that defendant Jones ignored threats to his life and that Growdon and
 8   Lassen County Jail’s failure to properly train and supervise subordinates led to a widespread
 9   failure to intervene when inmates were threatened by other inmates (ECF No. 9 at 2-4), and these
10   interrogatories seek information relating to the factual basis for plaintiff’s claims. In responding
11   to the requests, plaintiff argues that he cannot reply because the requests for information are
12   overbroad, vague, or ambiguous. However, the information sought is not too broad, and any lack
13   of specificity can be attributed to the lack of specificity contained in the complaint. The
14   complaint does not provide any dates and has limited information regarding the incidents of
15   which plaintiff complains. Defendants are simply requesting that plaintiff provide the factual
16   basis for the claims he made in his first amended complaint, which they are entitled to do.
17   Plaintiff cannot expect defendants to identify dates, times, or other specifics when he is the one
18   making the allegations and he has failed to provide any such information in the first instance.
19   The objections are therefore overruled, and plaintiff will be required to respond to these
20   interrogatories in full and without objection. To the extent plaintiff has already provided limited
21   information in response to Interrogatory No. 1, if his assertion is that he has already provided all
22   the facts that support his contentions, then he must state that there are no additional facts on
23   which he is relying.
24          Interrogatory Nos. 2, 5, 8: “Please identify all witnesses, including name, address, and
25   telephone numbers whom support your contention that Defendant [Kevin Jones, Dean F.
26   Growdon, or Lassen County ADF] violated your Eighth Amendment Rights.” ECF No. 21-2 at
27   6-7.
28   ////
                                                       4
 1          Response to Interrogatory No. 2: “Objection. Defendants’ request cannot be
 2   understood or answered as the question is posed. Its overbroad, ambiguous compound, vague,
 3   cumulative and will not lead to any relevant discoverable information. Without waving these
 4   objections plaintiff names Kevin Jones, Roxanna Harding, SGT WITHROW, Roger Stephans and
 5   DENA ADAMS.” ECF No. 21-2 at 19.
 6          Response to Interrogatory No. 5: “Objection. Defendants posed request cannot be
 7   understood or answered as posed. It is overbroad, ambiguous, vague, compound and cumulative
 8   as to which incident, time, place, or case.” Id.
 9          Response to Interrogatory 8: “Objection. Defendants request is overbroad, vague, and
10   ambiguous as to time place, and which incident of happening referred to. Plaintiff is unable to
11   answer this incomplete hypothesis.” Id. at 20.
12          Defendants’ are entitled to request information regarding any witnesses whom plaintiff
13   believes have information regarding the allegations in the complaint and his objections are
14   overruled. Plaintiff will be required to answer these interrogatories without objection. If the
15   information provided in response to Interrogatory No. 2 is all the information regarding witnesses
16   which plaintiff possesses, then he must clarify that he is not aware of any other witnesses and that
17   he does not possess any additional information about the witnesses.
18          Interrogatory Nos. 3, 6, 9: “Please identify all documents with particularity which
19   support your contention that Defendant [Kevin Jones, Dean F. Growdon, or Lassen County ADF]
20   violated your Eighth Amendment rights.” ECF No. 21-2 at 6-7.
21          Response to Interrogatory No. 3: “Objection. The posed interrogatory is vague,
22   ambiguous, overbroad, compound, cumulative as to ‘documents’ as to time and place or which
23   infraction.” ECF No. 21-2 at 19.
24          Response to Interrogatory No. 6: “Objection. Plaintiff is unable to answer ‘all
25   documents’ that the defendants question poses; in that it is ambiguous, vague and overbroad as to
26   time and which incident. Based on this plaintiff is unable to give a hypothetical.” Id. at 20.
27          Response to Interrogatory No. 9: “Objection. The posed interrogatory is vague,
28   ambiguous, overbroad, compound and cumulative as to ‘documents’ in a time, place, or incident.
                                                        5
 1   Based on this incomplete question plaintiff is unable to respond.” Id.
 2          These interrogatories properly seek information about the documentary evidence that
 3   plaintiff believes supports his claims in this case. As already addressed above, plaintiff cannot
 4   fault defendants for any lack of specificity regarding the incidents when he has failed to
 5   specifically identify them in the first instance, and the objections are overruled. Plaintiff will be
 6   required to respond to these interrogatories without objection. If no responsive documents exist,
 7   plaintiff should expressly say so in response to the interrogatories.
 8          Interrogatory No. 10: “Please identify all physical altercations you were involved in at
 9   Lassen County ADF, including other identification of other person(s) involved, dates of
10   altercation, reason for altercations, and Lassen County ADF response thereto.” ECF No. 21-1 at
11   7.
12          Response to Interrogatory No. 10: “Objection. Plaintiff is unable to respond to ‘all
13   physical altercations’ as the defendants’ question is posed, in that it is vague, ambiguous,
14   overbroad, and cumulative as to time, place, incident, and with whom.” Id. at 21.
15          Plaintiff objects to the interrogatory on the ground that it does not specify the time, place,
16   incident, or individuals involved. However, the request is for that very information that plaintiff
17   faults defendants for not providing. The objections are without merit and plaintiff will be
18   required to respond to this request without objection.
19          Interrogatory No. 11: “Please identify all threats made against you at Lassen County
20   ADF, including the identification of the person making the threat, date of threat, and substance of
21   threat.” ECF No. 21-2 at 7.
22          Response to Interrogatory No. 11: “Objection. As to all ‘threats’ made, plaintiff cannot
23   answer the question in that it fails to state time, place, and incident. It is also overbroad, vague,
24   and ambiguous to incident.” Id. at 21.
25          As with Interrogatory No. 10, plaintiff objects on the ground that defendants have not
26   provided the very information the interrogatory seeks to uncover. The objections are therefore
27   overruled, and plaintiff will be required to answer the interrogatory without objection.
28   ////
                                                        6
 1             Interrogatory Nos. 12, 13, 14: “With respect to each threat made against you as
 2   identified in response to Interrogatory No. 11 above, please specify which threat(s) you brought
 3   to the attention of Defendant [Kevin Jones, Dean F. Growdon, or Lassen County ADF], the date
 4   said threats were presented, your requested relief, and the response offered to you.” ECF No. 21-
 5   2 at 7.
 6             Response to Interrogatory No. 12: “Objection. Defendants’ question does not state
 7   which incident, time, place or where. As to which threat was brought to the attention of Kevin
 8   Jones it is vague, ambiguous, and overbroad as to which person. Based on this plaintiff can’t
 9   answer properly.” Id. at 21.
10             Response to Interrogatory No. 13: “Objection. Defendants’ question is unintelligible,
11   incomplete and as stated does not call for incident, time, place, or where. As to which threat was
12   brought to the attention of Dean F. Growdon it is vague, ambiguous and over broad as to which
13   time, person involved. Based on this the question as is cannot be answered.” Id. at 21-22.
14             Response to Interrogatory No. 14: “Objection. Defendants’ question is unintelligible,
15   incomplete, and as stated does not call for which incident, time, place, or where. As to which
16   threats was brought to the attention of Lassen County ADF, the request for date of threats are
17   vague, ambiguous and overbroad as to when. Based on the question as incomplete, plaintiff
18   cannot give a factual date.” Id. at 22.
19             Plaintiff continues to object to defendants’ interrogatories for failing to provide the same
20   information which they seek, and the objections to these interrogatories are overruled and
21   plaintiff must respond to these interrogatories without objection.
22             Interrogatory No. 15: “Please identify all inmates (other than yourself) whom you
23   believe had threats made against him or her, the person whom made the threats, the general nature
24   of the threats, the dates of the threats, whom the threats were brought to at Lassen County ADF,
25   the requested relief by the inmate, and Lassen County ADF’s response thereto.” ECF No. 21-2 at
26   7.
27             Response to Interrogatory No. 15: “Objection. Defendants’ request calls for a
28   compound hypothetical speculation as to the overall population and security protected documents
                                                         7
 1   of other inmates. Plaintiff cannot answer the question.” Id. at 22.
 2          Defendants’ request seeks to have plaintiff identify only the individuals that he believes
 3   were threatened and to provide any information he may have related to those threats. This is not
 4   the same as asking plaintiff to identify all individuals who were in fact threatened. While the
 5   question is compound, it is easily broken up into discreet parts. Plaintiff’s objections are
 6   therefore overruled and he will be required to respond to the request without objection.
 7                  ii.     Defendants’ Request for Production of Documents
 8          Defendants also move to compel the production of documents. ECF No. 21-1 at 3.
 9   Defendants argue that the document response was not verified, plaintiff is evading responses to
10   document requests, and “to the extent the corresponding interrogatory response is deficient, so is
11   the document response.” ECF No. 23 at 2-3. In response, plaintiff declared under penalty of
12   perjury that he does not have any of the documents that defendants are seeking. ECF No. 24.
13          Under Rule 34, “[c]ontrol is defined as the legal right to obtain documents upon demand.
14   The party seeking production of the documents . . . bears the burden of proving that the opposing
15   party has such control. United States v. Int’l Union of Petroleum and Indus. Workers, AFL-CIO,
16   870 F.2d 1450, 1452 (9th Cir. 1989) (citations omitted).
17          Defendants’ first three requests for documents request the production of any documents
18   identified in specified responses to their interrogatories. ECF No. 21-2 at 13. Because plaintiff
19   has not properly responded to the interrogatories by either identifying responsive documents or
20   averring that no such documents exist, his responses that he has no documents to produce in
21   response to the first three requests for production are insufficient and he will be required to
22   supplement his responses to these requests as necessitated by his supplemental responses to the
23   corresponding interrogatories. With respect to the remaining requests for production, plaintiff has
24   stated, under penalty of perjury, that he has no responsive documents, and defendants have not
25   presented any evidence that would contradict this assertion. The court cannot force plaintiff to
26   produce documents which he does not possess or have control over. However, plaintiff is advised
27   that if he obtains documents responsive to these requests, he is required to supplement his
28   responses and provide defendants with copies of those documents. Failure to do so will result in
                                                       8
 1   plaintiff being barred from using any unproduced documents as evidence in this case.
 2                  iii.    Defendants’ Request for Sanctions
 3          In addition to compelling plaintiff’s responses, defendants seek monetary sanctions in the
 4   amount of $735.00 on the grounds that plaintiff is deliberately abusing discovery rules by evading
 5   responses and “driv[ing] up defense expenses through non-compliance with basic written
 6   discovery.” ECF No. 21-1 at 3-4; ECF No. 21-2 at 3. Plaintiff claims that the motion is
 7   meritless. ECF No. 25 at 1.
 8          Federal Rule of Civil Procedure 37(a)(5)(A) provides that when the court grants a motion
 9   to compel,
10                  the court must, after giving an opportunity to be heard, require the
                    party . . . whose conduct necessitated the motion . . . to pay the
11                  movant’s reasonable expenses incurred in making the motion,
                    including attorney’s fees. But the court must not order this
12                  payment if:
13                  (i) the movant filed the motion before attempting in good faith to
                    obtain the disclosure or discovery without court action;
14
                    (ii) the opposing party’s nondisclosure, response, or objection was
15                  substantially justified; or
16                  (iii) other circumstances make an award of expenses unjust.
17   The rule does not require a party to be in violation of a court order, only that the party’s conduct
18   necessitated a meritorious motion to compel.
19          The court finds that plaintiff’s failure to respond to discovery requests was not
20   substantially justified, and that plaintiff must respond. However, in light of his status as a
21   prisoner proceeding pro se and in forma pauperis, the court declines to award sanctions at this
22   time. Although the court declines to grant defendants their costs and fees associated with
23   bringing the instant motion to compel, plaintiff is cautioned that if he continues to refuse to
24   participate in discovery, future requests for fees and costs may be granted regardless of plaintiff’s
25   status as a prisoner proceeding pro se and in forma pauperis.
26                  iv.     Conclusion
27          Plaintiff’s responses to defendant’s interrogatories and requests for production of
28   documents are insufficient, and plaintiff is ordered to answer the interrogatories and produce any
                                                       9
 1   responsive documents as set forth above. Plaintiff will not be sanctioned at this time, but is
 2   warned that sanctions, up to dismissal of this action, may be proper in the future if he fails to
 3   comply with the court’s order.
 4           C.      Plaintiff’s Motion to Compel
 5           Plaintiff requests that the court compel responses to plaintiff’s requests for production and
 6   informs the court of his intention to seek sanctions if the documents are not produced. ECF No.
 7   22 at 6-7. Defendants oppose this motion and seek sanctions on the ground that the motion is
 8   frivolous. ECF No. 26. Plaintiff also provides a “supplement” to his motion (ECF No. 27),
 9   which the court will construe as a reply in support of the motion to compel.4
10                   i.     Plaintiff’s Request for Production of Documents
11           In the declaration attached to his motion, plaintiff seeks to compel the production of
12   documents in response to Request Nos. 3, 5, 7, 8, 10, 11, and 125 from his first request for
13   production. ECF No. 22 at 9-11. Defendants argue that plaintiff’s requests “were grossly
14   overbroad, too vague and ambiguous to the point of being unintelligible, while many others called
15   for the production of irrelevant information or documents otherwise under Plaintiff’s control and
16   equally available to Plaintiff.” ECF No. 26 at 2. The court will address each request identified by
17   plaintiff in turn.
18           Request for Production No. 3: “All documents which refer, relate or concerns threats
19   made to the plaintiff and brought to your attention.” ECF No. 22 at 15.
20
     4
       Although defendants object to the reply on the ground that it is untimely (ECF No. 28), the
21   objection will be overruled. Local Rule 230(l) provides that the moving party in a prisoner action
22   may file a reply “not more than seven (7) days after the opposition has been filed in CM/ECF.”
     Plaintiff’s reply was filed thirteen days after the opposition was filed, see Houston v. Lack, 487
23   U.S. 266, 276 (1988) (establishing rule that a prisoner’s court document is deemed filed on the
     date the prisoner delivered the document to prison officials for mailing), and was therefore six
24   days late. However, it is a reality of plaintiff’s incarcerated status that he must receive all
     documents by mail and is therefore subject to at least some delay in his receipt of court filings,
25   which in turn shortens his time to reply. Although plaintiff would have ideally requested an
26   extension of time upon his receipt of the opposition, given that the reply is only six days late, it
     does not appear that he delayed in preparing and submitting his reply, and the brief untimeliness
27   will be excused.
     5
       Although plaintiff also identifies Request No. 1, he states that defendants produced the
28   requested documents. ECF No. 22 at 9.
                                                         10
 1           In response to Request No. 3, defendants’ provided the following objections:
 2   “Respondents object to this request for production of documents because it is overbroad, is vague
 3   and ambiguous as to ‘threats,’ ‘your,’ and as to time, and to the extent the request calls for
 4   production of documents equally available to the propounding party.” Id. at 15. Defendants then
 5   identified a number of documents that had been “previously produced to [plaintiff] during
 6   discovery in Hoffman v. County of Lassen, 2:15-cv-1558 (E.D. Cal.)” and cited an order in
 7   Hoffman v. Jones, 2:15-cv-1748 (E.D. Cal), holding that they were not required to produce
 8   plaintiff’s jail file again. Id. at 15-16.
 9           The subject in controversy here is plaintiff’s booking file. Plaintiff asserts that he does
10   not have access to the booking file previously provided to him by defendants (ECF No. 22 at 9-
11   10), while defendants argue that they have no duty to produce it because plaintiff already received
12   a copy in another case and he has “the legal right to obtain it on demand” from the person he sent
13   it to (ECF No. 26 at 5). Defendants rely on the court’s decision in Hoffman v. Jones, 2:15-cv-
14   1748 (E.D. Cal), where the court found that defendants should not be compelled to provide
15   plaintiff the booking file again because plaintiff had the legal right to obtain the booking file on
16   demand and did not explain why he could not contact the person he sent the booking file to. Id.;
17   ECF No. 26-2 at 125-26.
18           Plaintiff further asserts that he is willing to copy the booking file at his own cost if
19   defendants bring it to him at the prison so that he can make a copy. ECF No. 22 at 4, 10-11. In
20   response, defendants argue that it would be “unreasonably burdensome, oppressive, and
21   harassing” to require them to bear the cost of sending plaintiff another copy of his 1,391 page
22   booking file when he has not shown he cannot access the copy he previously received, and that
23   presenting the file for plaintiff to copy creates the same burden “because they will not release the
24   original documents (stored in various locations) or their own file copy of compiled documents
25   (with Bates stamped page numbers) to be modified, lost, or retained.” ECF No. 26 at 6.
26   However, they agree to recopy and mail the file if plaintiff can show “that these documents are no
27   longer in his possession, custody or control” and he pays $354.00 to defendants’ counsel to cover
28   the cost of copying and mailing the file. Id.
                                                       11
 1          Defendants rely heavily on this court’s previous holding in another case that they were not
 2   required to provide plaintiff with another copy of his booking file. However, the court will not
 3   simply rely on a previous decision that documents were equally available to plaintiff where the
 4   factual basis for that determination differs from the current circumstances. The previous decision
 5   was based, in part, on the finding that “Plaintiff has not offered any explanation as to why he
 6   cannot contact the individual to whom these documents were mailed and request that they be sent
 7   back to him.” ECF No. 26-2 at 126. That is not the situation in this case. Here, plaintiff’s
 8   motion asserts that he has been unable to contact the person to whom he sent the documents (ECF
 9   No. 22 at 10) and he elaborates in his reply that the person’s phone number has changed and mail
10   has been returned (ECF No. 27 at 3). This is sufficient to demonstrate that the documents are no
11   longer equally available to plaintiff. However, defendants’ burden in copying and mailing
12   plaintiff a copy of his entire booking file is not insignificant, and plaintiff has not demonstrated
13   that the entire file is responsive to his request. Accordingly, the motion to compel as to Request
14   No. 3 will be granted only in part and defendants will be required to produce only those
15   documents that they identified in the response to the request. If plaintiff would like a copy of his
16   entire file, he must first provide defendants with $354.00 to cover their expenses.
17          Request for Production No. 5: “All incident reports, documents, or grievances that were
18   brought to your attention by Dillion Gomez.” ECF No. 22 at 16.
19          Defendants’ objected to Request No. 5 on the grounds that “it is overbroad, is vague and
20   ambiguous, lacks foundation, lacks relevance to any claim or defense, and infringes on the
21   privacy rights of a non-party. Given these objections, Respondent will not be producing any
22   documents.” Id.
23          In his motion to compel, plaintiff narrows his request and asks for Dillon Gomez’s
24   incident report and grievances related to the day and time where Gomez was assaulted by Michael
25   Gifford. ECF No. 22 at 10. He further argues that personal information can be blacked out and
26   that the documents are necessary to show the defendants’ “incomp[e]tence and inept ability at
27   providing the safety they claim.” Id. Regardless of any narrowing of the request, plaintiff has
28   failed to demonstrate the relevance of the documents requested. There is no indication that the
                                                       12
 1   assault on Gomez was related to the threats against plaintiff, and a single incident does not
 2   demonstrate or support a finding that there was a failure to train or a pattern or practice of
 3   ignoring threats to inmate safety. Accordingly, the motion to compel will be denied as to this
 4   request.
 5          Request for Production No. 7: “Present for inspection, or copying Plaintiffs CFMG
 6   medical file in your possession, or your attorneys possession, so plaintiff may bare [sic] the cost.”
 7   ECF No. 22 at 16.
 8          Defendants objected to Request No. 7 on the grounds that it “is overbroad, is vague and
 9   ambiguous, lacks relevance to any claim or defense, and it calls for production of information
10   equally available to the propounding party. The request to ‘present [documents] for inspection’
11   presents the same burden to Respondents as producing a copy because they will not release their
12   file copy of documents obtained via subpoena to be modified, lost, or retained.” Id. at 16-17.
13   Defendants again cite to a decision in another of plaintiff’s cases wherein the court found that
14   “Plaintiff has not demonstrated these medical records were not ‘equally available’ to Plaintiff,”
15   and state that “[c]onsumers may request copies of their own medical records directly from their
16   medical providers.” Id. at 17.
17          In his motion, plaintiff argues that defendants should be required to bring the documents
18   to him so that he can copy them at his own cost and inspect them and that defendants got the file
19   “through a third party with the sole purpose of denying the plaintiff access to said file because the
20   defendants knowing[ly] used plaintiff[’]s IFP status against him knowing he could not pay for the
21   service.” Id. at 9-10.
22          As addressed above, the court will not simply adopt the ruling in plaintiff’s other case
23   because it was based upon plaintiff’s failure in that case to demonstrate the documents were not
24   equally available to him. However, while plaintiff demonstrated that he no longer has access to
25   the copy of his booking file he previously received, he has failed to show that he does not have
26   equal access to his medical records. Plaintiff has the legal right to obtain his own medical files on
27   demand from his medical providers, and there is no requirement that he pay for a service in order
28   to obtain his medical files, as defendants did. Plaintiff has failed to show that he cannot obtain
                                                      13
 1   his medical records directly from his medical providers and the motion as to this request will be
 2   denied.
 3             Request for Production No. 8: “Any and all documents obtained by Legal Copy
 4   Services so plaintiff may copy, inspect or duplicate these at his cost. Mostly of those in relation
 5   to medical files at the jail, Dr. Meadows and Banner Medical.” ECF No. 22 at 17.
 6             Defendants objected to Request No. 8 on the same grounds as they objected to Request
 7   No. 7 (id.), and the motion to compel as to Request for Production No. 8 is denied for the same
 8   reasons that the motion is denied as to Request for Production No. 7.
 9             Request for Production No. 10: “All incodents [sic] concerning Dena Adams being
10   assaulted.” ECF No. 22 at 17.
11             Defendants objected to Request No. 10 on the grounds that the request “is overbroad, is
12   vague and ambiguous, lacks foundation, lacks relevance to any claim or defense, and infringes on
13   the privacy rights on a non-party. Given these objections, Respondent will not be producing any
14   documents.” Id.
15             As an initial matter, defendants correctly point out that plaintiff’s request is not a request
16   for documents. ECF No. 26 at 11-12. Although plaintiff’s motion clarifies that he is seeking
17   “relevant facts to the ass[a]ult, persons involved, [and the] date and time” (ECF No. 22 at 11),
18   such a request reads more like an interrogatory than a request for production. However, even
19   assuming that plaintiff’s request was intended as a request for documents regarding Adams’
20   assault, defendants further argue that plaintiff has failed to demonstrate that the relevance of such
21   documents outweighs non-party privacy concerns. ECF No. 26 at 12.
22             Plaintiff asserts that the requested information is relevant because “the reason the plaintiff
23   was threatened was due to Dena M. Adams involvement in a case she was helping the defendant
24   prosecute and was assaulted because of this.” ECF No. 22 at 11. However, even if plaintiff’s
25   assertions are true, it is unclear how the information he seeks regarding Adams being assaulted is
26   relevant to his claims. Plaintiff’s allegations are that defendant Jones ignored threats on
27   plaintiff’s life made by other inmates and then offered to move him into a cell next to the inmates
28   threatening him; that it was common practice at the jail to ignore threats to an inmate’s safety,
                                                         14
 1   which led to inmates being assaulted by other inmates; and that defendant Growdon failed to
 2   properly train or supervise his subordinates, resulting in this widespread failure to intervene when
 3   inmates were threatened. ECF No. 9 at 2-4. As noted above in relation to the request for
 4   documents regarding an assault on Dillon Gomez, a single incident, or even two if the assaults on
 5   Gomez and Adams are considered in conjunction, do not demonstrate or support a finding that
 6   there was a failure to train or that a pattern or practice of ignoring threats to inmate safety existed.
 7   Furthermore, even if plaintiff was threatened because he is Adams’ fiancé and she assisted the
 8   defendants in a prosecution, the type of information plaintiff is seeking regarding Adams’ assault
 9   does not appear to be relevant to Jones ignoring threats against plaintiff’s life. Accordingly, the
10   motion to compel will be denied as to this request.
11          Request for Production No. 11: “All documents proving you did not act with delibrate
12   [sic] indifference to plaintiff’s plea.” ECF No. 22 at 18.
13          Defendants objected to Request No. 11 on the grounds that “it is overbroad, is vague and
14   ambiguous, and to the extent the request calls for production of documents equally available to
15   the propounding party.” Id. Defendants then identified a number of documents that had been
16   “previously produced to [plaintiff] during discovery in Hoffman v. County of Lassen, 2:15-cv-
17   1558 (E.D. Cal.)” and cited an order in Hoffman v. Jones, 2:15-cv-1748 (E.D. Cal), holding that
18   they were not required to produce plaintiff’s jail file again. Id.
19          The motion to compel will be partially granted as to Request No. 11 for the same reasons
20   it is being granted as to Request No. 3, and defendants are required to provide plaintiff with
21   copies of the documents identified in response to Request No. 11.
22          Request for Production No. 12: “All documents that show you acted to keep plaintiff
23   from suffering threats.” ECF No. 22 at 18.
24          Defendants objected to Request No. 12 on the grounds that “it is overbroad, is vague and
25   ambiguous , and to the extent the request calls for production of documents equally available to
26   the propounding party.” Id. Defendants then identified a number of documents that had been
27   “previously produced to [plaintiff] during discovery in Hoffman v. County of Lassen, 2:15-cv-
28   1558 (E.D. Cal.)” and cited an order in Hoffman v. Jones, 2:15-cv-1748 (E.D. Cal), holding that
                                                       15
 1   they were not required to produce plaintiff’s jail file again. Id.
 2             The motion to compel will be partially granted as to Request No. 12 for the same reasons
 3   it is being partially granted as to Request No. 3, and defendants are required to provide plaintiff
 4   with copies of the documents identified in response to Request No. 12.
 5                    ii.     Requests for Sanctions
 6             In his motion, plaintiff informed the court that if defendants failed to produce the
 7   requested documents twenty days after the filing of his motion, he would seek monetary sanctions
 8   in the amount of $1,000 per day until documents are produced. ECF No. 22 at 7. Although the
 9   motion to compel is being granted in part, defendants’ objections were not without merit and the
10   court therefore finds that the imposition of sanctions is not warranted. In the event defendants fail
11   to comply with this order, plaintiff may pursue sanctions at that time.
12             The court also declines to grant defendants’ motion for sanctions. In their reply,
13   defendants sought monetary sanctions in the amount of $1,050.00 for wasting court and litigation
14   resources on “a baseless and improper discovery motion.” ECF No. 26 at 14-15; ECF No. 26-1 at
15   2. For the reasons discussed above, the motion holds some merit and the court therefore finds the
16   imposition of sanctions to be improper.
17                    iii.    Conclusion
18             Plaintiff’s motion to compel production of documents is granted in part. Defendants shall
19   produce documents in response to Requests for Production Nos. 3, 11, and 12 as set forth above.
20   The motion is denied in all other respects.
21      III.      Defendants’ Motion for Summary Judgment
22             Because the deadline for filing dispositive motions was not extended to allow for the
23   resolution of these discovery matters, and the production of additional documents that may be
24   material to plaintiff’s opposition to defendants’ motion to summary judgment was ordered, the
25   motion will be vacated with leave to re-file upon the resolution of these discovery matters.
26      IV.       Plain Language Summary of this Order for a Pro Se Litigant
27             Defendants’ motion to compel is being granted in part. You must provide supplemental
28   responses to all of the interrogatories, and those responses must be made under penalty of perjury.
                                                        16
 1   You are also required to provide additional responses to Requests for Production 1-3 based on
 2   your supplemental responses to the interrogatories.
 3             Your motion to compel is being granted in part. Defendants will be required to provide
 4   you copies of the parts of your booking file that they listed in their responses to Requests for
 5   Production Nos. 3, 11, and 12. If you want a copy of your complete booking file, you must first
 6   pay defendants’ counsel $354.00 to cover the related costs. Your motion is denied as to all other
 7   issues.
 8             Accordingly, IT IS HEREBY ORDERED that:
 9             1. Defendant’s motion to compel (ECF No. 21) is granted and denied in part. The
10   motion is granted as to all of defendants’ interrogatories and Requests for Production Nos. 1-3.
11   Within thirty days of the service of this order, plaintiff shall respond to all of defendants’
12   interrogatories and Requests for Production Nos. 1-3 as set forth above. The motion is denied as
13   to Requests for Production Nos. 4-8, though plaintiff is reminded of his obligation to supplement
14   his responses should he obtain any responsive documents.
15             2. Defendants’ motion for sanctions (ECF No. 21) is denied.
16             3. Plaintiff’s motion to compel (ECF No. 22) is granted in part and denied in part. The
17   motion is granted to the extent that defendant must respond to Requests for Production Nos. 3, 11,
18   and 12 as set forth above.
19             4. Within forty-five days of service of this order, the parties may file any necessary
20   motions for sanctions based on the opposing parties’ failure to comply with this order.
21             5. Defendants’ motion for summary judgment (ECF No. 29) is vacated. Within thirty
22   days of the resolution of any motions for sanctions based on failure to comply with this order,
23   defendants may file a motion for summary judgment. If no such motions are filed, defendants
24   shall have thirty days from the deadline for filing any motions for sanctions to file a motion for
25   summary judgment.
26   ////
27   ////
28   ////
                                                       17
 1         6. Plaintiff’s motion for an extension of time (ECF No. 33) is denied as moot.
 2   DATED: June 11, 2019
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  18
